ORDER
PER CURIAM:
AND NOW, this 12th day of August, 1992, Frank J. Sylvia having been disbarred from the practice of law in the State of New Hampshire by Order of the Supreme Court of New Hampshire dated May 31, 1989; the said Frank J. Sylvia having been directed on November 26, 1991, to inform this Court of any claims he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Frank J. Sylvia is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.